DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a bag, classified in B65D 33/02.
II. Claims 19-20, drawn to manufacturing a bag, classified in B65B 1/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process that does not require laminating via ring rolling, etc.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
If a restriction was not required there would be a serious search and examination burden because the two inventions are classified in separate classes and sub-classes, B65D 33/02 and B65B 1/00.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Stacey Combs on 10/26/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Broering et al. (WO 2020/139547).
Regarding claim 1, Broering discloses a reinforced thermoplastic bag comprising: a first sidewall of a thermoplastic material comprising a first side edge and an opposing second side edge; a second sidewall of the thermoplastic material comprising a first side edge and an opposing second side edge; a top opening formed by the first and second sidewalls, wherein the second sidewall is connected to the first sidewall at a bottom fold; and wherein the first and second sidewalls each comprise a grab-zone extending from the first side edge to the opposing second side edge and from proximate the top opening a first distance toward the bottom fold; and a grab-zone reinforcement structure (802, 804) secured to the first sidewall and positioned across the grab-zone of the first sidewall. See Figs. 1-8; and [0120]. 
Regarding claim 2, a first hem seal; and a first hem channel (420) of the first sidewall, the first hem channel comprising a fold-over of a top edge of the first sidewall into the top opening of the first sidewall, the fold-over being secured to an inner surface of the first sidewall by the first hem seal, wherein the grab-zone of the first sidewall extends from the first hem seal toward the bottom fold. See Figs. 1-8; [0081]; and [0120].
Regarding claim 3, the grab-zone reinforcement structure is secured to the reinforced thermoplastic bag by one or more of the first hem seal or side seals. See Figs. 1-8; [0081]; and [0120].
Regarding claim 4, the grab-zone reinforcement structure comprises a first layer and a second layer. See Fig. 8 and [0120].  
Regarding claim 6, the grab-zone reinforcement structure is positioned within the reinforced thermoplastic bag and extends across the inner surface of the first sidewall. See Figs. 1-8 and [0120]. 
Regarding claim 7, the grab-zone reinforcement structure is positioned between first and second layers of the first sidewall (802 is between a part of the two layers of the sidewall 402 at the hem 420). See Figs. 1-8 and [0120]. 
Regarding claim 9, the grab-zone reinforcement structure comprises a hem channel reinforcement portion that: extends around the first hem channel of the first sidewall; is secured to the reinforced thermoplastic bag by the first hem seal; and is either positioned inside the first hem channel or across one or more layers of the first sidewall. See Figs. 1-8 and [0120]. 
Regarding claim 11, the grab-zone reinforcement structure can be secured to the reinforced thermoplastic bag exclusively via a bonding mechanism other than heat seals. See [0117].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Broering as applied above in further view of Ibing (US 3,797,733).
Regarding claim 8, Broering does not disclose the grab-zone reinforcement structure positioned as claimed. Ibing, which is drawn to a bag, discloses a reinforcement structure (6, 7) positioned outside of the and extends across an outer surface of a first sidewall. See Fig. 2. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have the grab-zone reinforcement structure of Broering positioned on the outside of the bag, as disclosed by Ibing, in order to provide a tactile response to a user that can then identify that they are handling the bag properly. 
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the grab-zone reinforcement structure positioned as claimed in order to provide a tactile response to a user that can then identify that they are handling the bag properly, since it has been held that rearranging parts of an invention involves only routine skill in the art. See In re Japiske, 86 USPQ 70.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maxwell et al. (US 2013/0188891) in view of Broering et al. (WO 2020/139547).
Regarding claim 12, Maxwell discloses a multi-layer thermoplastic bag comprising: an outer first thermoplastic bag (at 108) comprising first and second opposing sidewalls (104, 102) joined together along a first side edge, an opposite second side edge, an open first top edge, and a closed first bottom edge; an inner second thermoplastic bag (at 128) positioned within the first thermoplastic bag, the second thermoplastic bag comprising third and fourth opposing sidewalls (138, 134) joined together along a third side edge, an opposite fourth side edge, an open second top edge, and a closed second bottom edge, wherein a hem seal secures a fold-over of the open first top edge and the open second top edge forming a hem channel (132, 130); and wherein the outer first thermoplastic bag and the inner second thermoplastic bag each comprise a grab-zone extending from the first and third side edges to the opposite second and fourth side edges and from the hem seal a first distance toward the first and second closed bottom edges. See Figs. 1-2A. Maxwell does not disclose a grab-zone reinforcement structure.
Broering, which is drawn to a bag, discloses a grab-zone reinforcement structure secured to at least one of a outer first thermoplastic bag or a inner second thermoplastic bag and positioned across the grab-zone of one or both of the outer first thermoplastic bag or the inner second thermoplastic bag. See Fig. 8 and [0120]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a grab-zone reinforcement structure, as disclosed by Broering, on the bag of Maxwell in order to strengthen the bag at an area that is handled by a user. 
Regarding claim 13, the grab-zone reinforcement structure comprises a first layer and a second layer; and the first layer and the second layer can be distinct layers. See Fig. 8 and [0120]. 
Regarding claim 16, Maxwell, as modified above, discloses the grab-zone reinforcement structure positioned either: within the multi-layer thermoplastic bag and extends across an inside surface of the inner second thermoplastic bag; between the outer first thermoplastic bag and the inner second thermoplastic bag; or outside of the multi-layer thermoplastic bag and extends across an outside surface of the outer first thermoplastic bag. See Figs. 1-8 and [0120]. 
Regarding claim 18, Maxwell, as modified above, discloses the grab-zone reinforcement structure comprising a hem channel reinforcement portion that: extends around the hem channel from a first hem seal portion to a second hem seal portion; is secured to the multi-layer thermoplastic bag by the hem seal at the first hem seal portion and the second hem seal portion; and is either positioned inside the hem channel or across one of the outer first thermoplastic bag or the inner second thermoplastic bag. See Figs. 1-8; [0081]; and [0120].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Maxwell and Broering as applied above in further view of Reeves et al. (US 2018/0319545).
Regarding claim 17, Maxwell does not disclose the material as claimed. Reeves, which is drawn to a bag, discloses a grab-zone reinforcement structure (at 140) that comprises a non-woven material. See Fig. 1B and [0060]. Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a non-woven material as disclosed by Reeves in order to have a strong yet flexible structure. 
Moreover, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a non-woven material in order to have a strong yet flexible structure, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 5, 10, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK J BATTISTI whose telephone number is (571)270-5709. The examiner can normally be reached 9:00 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J BATTISTI/Primary Examiner, Art Unit 3734